RICE, J.
Upon the argument of this case, it was conceded that between the fourth day of March, 1911, and the 10th day of September, 1912, the appellant Rose May Bruce resided at *736Portland, in the state of Oregon, with her husband. During her residence in the state of Oregon respondent complains: First, that it sold and delivered to her and her husband certain family necessities, upon which a balance of $113.99 was still due and unpaid; second, that on the eighth day of August, 1911, in the state of Oregon, the said appellant with her husband executed a joint and several promissory note in the sum of $500, upon which a balance of $474.80 is still due and unpaid; third, that while appellant was in the state of Oregon she and her husband executed a joint and several promissory note in the sum of $250, which is still due and unpaid. Both of the promissory notes last mentioned were payable at the Bank of Kenton in Portland, Or. On the tenth day of September, 1912, the appellant abandoned her residence in the state of Oregon and took up her residence in Boise, Idaho. On the sixth day of February, 1914, the respondent instituted an action against appellant in the district court for Ada county to recover the sums alleged to be due, and thereupon procured a writ of attachment to be issued •against the property of the appellant in Ada county, Idaho. The appellant filed a general demurrer to each cause of action in that court, and also demurred specially upon several grounds, which although specified as error by the appellant were abandoned upon the argument and will not be discussed here. Appellant also filed a motion to quash the levy of attachment, upon the ground that the property levied upon was her sole and separate property and not subject to be levied upon in this action, there being no allegation in the complaint that the indebtedness therein sued upon was incurred for the use and benefit of the defendant’s separate estate or for her own use and benefit. The trial court overruled the demurrers to the three causes of action presented to this court, and also the motion to quash the levy of the writ of attachment. The case went to final judgment upon default of an answer, from which judgment this appeal is taken.
It will be conceded that if the contracts alleged in the complaint were executed within and governed by the laws of *737the state of Idaho, they would be void. In the case of Bank of Commerce v. Baldwin, 12 Ida. 202, 85 Pac. 497, we find the following:
“It should be borne in mind that all our legislation with reference to contracts, powers and liabilities of married women must be viewed and construed as grants instead of restriction of power and authority to contract.”
In other words, the common-law disability of a married woman to enter into a contract still remains except when the same has been removed by legislative grants of power, and it is held that such disability has not been removed except where the married woman contracts for her own use or benefit or in reference to the management and control or for the use and benefit of her separate property. We quote again from the case of Bank of Commerce v. Baldwin, supra.
“It follows from what we have already said that in order to bind Mrs. Bowers in this case it will be necessary for the plaintiff to show that the debt was contracted for the use and benefit of her separate property or for her own use and benefit, or in reference to the management, control or business transactions touching such property.”
See the following cases: Dernham v. Rowley, 4 Ida. 753, 44 Pac. 643; Jaeckel v. Pease, 6 Ida. 131, 53 Pac. 399; Strode v. Miller, 7 Ida. 16, 59 Pac. 893; Holt v. Gridley, 7 Ida. 416, 63 Pac. 188; McFarland v. Johnson, 22 Ida. 694, 127 Pac. 911.
With reference to the power of a married woman to contract in the state of Oregon, we quote from the ease of First National Bank v. Leonard, 36 Or. 390, 59 Pac. 873, as follows :
“We may therefore say with perfect confidence that, with these three sections upon the statute book, the wife can deal not only with her separate property, acquired from whatever source, in the same manner as her husband can with property belonging to him, but that she may make contracts and incur liabilities, and the same may be enforced against her, the same as if she were a feme sole. There is now no residuum of civil disability resting upon her which is not recognized as existing against the husband.”
*738"We have, then, a question whether a contract executed in the state of Oregon by a married woman, resident and domiciled in the state of Oregon, and to be performed in the state of Oregon, shall be upheld and enforced in the state of Idaho, although such contract would be invalid if governed by the laws of this state. On this question, under the conditions prevailing in this case, the current of authority is fairly uniform. 9 Cyc. 672, contains the following:
“The validity of the contract, that is, the question of whether the coniract is a legal or an illegal one, is judged by the law on the subject in the state or country in which the contract is entered into, the general rule being that a contract good where made is good everywhere, and a contract invalid where made is invalid everywhere.”
In Wharton on Conflict of Laws, 3d ed., 272, we find the following:
“Postponing for the present the discussion of the question whether the law of the place where a contract is made, or that of the place where it is to be performed, governs, when the two are opposed, it may be confidently asserted, as a general principle of international law, that, as between the law of the place where a contract is made and that of the place where a married woman is domiciled, her capacity to make a personal contract is governed by the former (lex loci contractus), rather than the latter (lex domicilii).
In the case at bar, however, the lex loci contractus and the lex domicilii of appellant coincide. In Minor on Conflict of Laws, at p. 144, we find the following:
“It may be regarded as certain that if the party enters into a contract in the state of his domicile, though the contract is to be performed elsewhere, the proper law governing bis capacity to enter into the contract is the lex domicilii, no matter where the suit may be brought. ’ ’
And again, at p. 145, of the same work is the following: “For these reasons, the general principle of private international law is that the capacity of the party to make a contract, whether executory or executed, is governed by the law of the actual (not the legal) situs of the contracting party *739at the time he enters into the contract; or, to put it in different form, by the law of the place where the contract is entered into.
5 R. C. L. 931-934, contains the following: “Accordingly, a contract valid where made is, as a rule, valid everywhere, and a contract invalid where made is invalid everywhere; and its validity or invalidity so determined will generally be recognized wherever it is sought to be enforced, even though the law of the forum would have determined otherwise if applied. If the place where the contract is made is also the place where it is to be performed, there is ordinarily no doubt as to the application of the rule, for then the lex loci contractus and the lex solutionis are the same. The presumption in the absence of any indication to the contrary will always be that a contract is to be performed at the place where it is made.”
In the case of Milliken v. Pratt, 125 Mass. 374, 28 Am Rep. 241, Gray, C. J., begins his opinion with the following:
“The general rule is that the validity of a contract is to be determined by the law of the state in which it is made; if it is valid there, it is deemed valid everywhere, and will sustain an action in the courts of a state whose laws do not permit such a contract. (Scudder v. Union National Bank, 91 U. S. 406, 23 L. ed. 245.) Even a contract expressly prohibited by the statutes of the state in which the suit is brought, if not in itself immoral, is not necessarily nor usually deemed so invalid that the comity of the state, as administered by its courts, will refuse to entertain an action on such a contract made by one of its own citizens abroad in a state the laws of which permit it. Greenwood v. Curtis, 6 Mass. 358 [4 Am. Dec. 145]; M’Intyre v. Parks, 3 Met. (Mass.) 207.) ”
The case of International Harvester Co. v. McAdam, 142 Wis. 114, 20 Ann. Cas. 614, 124 N. W. 1042, 26 L. R. A., N. S., 774, appears to be in point in every particular. In that case it is said:
“A further rule is this: The doctrine that the law of the place of a contract governs as to its interpretation and validity applies to the capacity of the parties, including that of *740married women, to bind themselves in the manner attempted. (Story on Conflict of Laws, secs. 103, 241; Milliken v. Pratt, 125 Mass. 374 [28 Am. Rep. 241].)”
From the same case we quote the following: “The last rule that need be stated is this: A contract under the foregoing is not, necessarily, contrary to the public policy of a state, merely because it could not validly have been made there, nor is it one to which comity will not be extended, merely because the making of such contracts in the place of the forum is prohibited, general statements to the contrary notwithstanding. In Milliken v. Pratt, supra, the court remarked substantially, even a contract expressly prohibited by the statute of the state in which the suit is brought, if not in itself immoral (the term ‘immoral’ being used in the broadest sense), is not, necessarily, nor usually, deemed so invalid that the comity of the state, as administered by its court, will refuse to entertain an action under all circumstances to enforce it. There must be something inherently bad about it, something shocking to one’s sense of what is right as measured by moral standards, in the judgment of the courts, something pernicious and injurious to the public welfare.”
There is nothing wicked or immoral or contrary to public policy in permitting a wife’s separate property to become liable for the payment of her husband’s debts or the community debts. (See Brodnax v. Etna Ins. Co., 128 U. S. 236, 9 Sup. Ct. 61, 32 L. ed. 445; Sutton v. Aiken, 62 Ga. 733.) Nor is there anything in the statutes to indicate that the public policy of the state would be violated by enforcing a valid contract made by a married woman in a sister state. It was held in Bank of Commerce v. Baldwin, supra, that a married woman might mortgage or pledge her separate property to secure her husband’s debts or the community debts. Sec. 2685, Rev. Codes, is as follows: “The separate property of the wife is not liable for the debts of her husband, but is liable for her own debts contracted before or after marriage.”
Sec. 4093, Rev. Codes, provides: “A woman may while married sue and be sued in the same manner as if she were single; provided, that except in actions between husband and wife *741the husband shall not be chargeable in any manner with his wife’s costs or other expenses of suit.”
Sec. 4477, Rev. Codes, reads in part as follows: “All goods, chattels, moneys and other property, both real and personal, or any interest therein of the judgment debtor not exempt by law, and all property and rights of property, seized and held under attachment in the action, are liable to execution.”
We are of the opinion, therefore, that the demurrer to the three causes of action herein mentioned was properly overruled by the trial court.
With reference to the order of the court dismissing appellant’s motion to quash the levy of the writ of attachment, the record does not contain any authentication of the papers or files used by the trial court in acting upon the motion. The action of the court, therefore, cannot be considered on this appeal.
The judgment is affirmed. Costs awarded to respondent.
Morgan, J., concurs.